Citation Nr: 1228806	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to July 2002.  He had additional unverified service with a Reserve and/or National Guard unit and likely served from July 2002 to May 2005.  He died in December 2010.  The appellant is the Veteran's mother who has been substituted for the Veteran in this appeal for service connection.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, in which the RO, in pertinent part, denied a claim for service connection for PTSD.  The Veteran perfected a timely appeal to that decision.  In a deferred rating decision in December 2011, it was determined that the appellant was eligible to substitute for the Veteran in pursuit of the claim for service connection for PTSD.  

In April 2012, the appellant and her daughter testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had PTSD that was traceable to reported in-service stressor events, including a shooting incident in Egypt and a roadside explosion in Afghanistan.  

2.  The Veteran's in-service stressors were related to fear of a hostile military action and are consistent with the places, types, and circumstances of the Veteran's service in Afghanistan and Egypt, and a VA psychiatrist confirmed that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for establishing service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran's claim for service connection for PTSD was received in October 2007.  In a statement in support of claim (VA Form 21-4138), received in October 2007, the Veteran indicated that he developed PTSD as a result of a hit by a roadside bomb in Afghanistan, which killed three of his comrades.  

Submitted in support of the claim were VA progress notes dated from November 2006 through September 2008.  These records show that the Veteran received ongoing clinical attention for a psychiatric disorder, variously diagnosed as anxiety disorder and PTSD.  The Veteran was admitted to an emergency room at a VA hospital in September 2007; it was noted that he had a few beers at dinner and got to talking about things and he started crying.  The Veteran reported going through one tour of duty in Afghanistan and two in Iraq.  He reported being a paratrooper and being involved in an explosion in which he was one survivor out of four other passengers; he recalled looking to one side and both of his buddy's legs were gone.  The impression was acute alcohol intoxication, alcohol abuse, alcohol induced mood disorder, and PTSD.  During a clinical visit in September 2007, the Veteran was diagnosed with PTSD.  The Veteran was admitted to a VA hospital in October 2007.  It was noted that he had a tour in Afghanistan and Iraq, during which time he was exposed to combat; he was involved in an IED explosion where 4 soldiers were killed.  He was the only survivor.  After returning to the United States, he began developing anxiety.  The discharge diagnosis was PTSD.  The Veteran was hospitalized in June 2008; he stated that he kept thinking about what happened to him overseas and the death of his comrades; the principal diagnosis was PTSD.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that he was stationed at Fort Benning, Georgia after basic training.  He reported that he subsequently went to Egypt in September 2001 and to Afghanistan in October 2001.  The Veteran reported that he saw an Egyptian soldier get killed when there was an accidental fire discharge; blood splattered on the Veteran and the soldier died in his arms.  The Veteran also reported that a piece of ordnance exploded beside a vehicle and the explosion blew the Veteran 20 feet and left him unconscious for about 20 minutes; this incident reportedly occurred in Afghanistan in November 2001.  It was noted that the Veteran was functioning very poorly based on his self-report; he reportedly experienced severe PTSD and depressive symptoms.  The Veteran reported that he thought about suicide a couple of times a week, but he did not have any current intent.  Following a mental status examination, the examiner stated that although the Veteran reported significant depression and PTSD symptoms, he did not feel comfortable giving him either of those diagnoses because the Veteran presented in the examination as dishonest and overly invested in obtaining service connection, calling into question the veracity of his self-reported symptoms.  

Received in March 2009 was the report of a neuropsychological evaluation conducted by Dr. Christopher Allen.  At that time, the Veteran was being evaluated for possible residuals of a head injury at Fort Benning.  The Veteran also reported suffering from depression which was first diagnosed in 2004, as well as PTSD secondary to an incident in Egypt while serving in the military.  The examiner indicated that it was not possible to characterize the Veteran's neuropsychological status based on his examination.  

The Veteran was seen at a mental health clinic in March 2009 for evaluation of an anxiety disorder.  At that time, the Veteran reported serving in Afghanistan during 2001 for 6 months and earlier served in Egypt.  Following a mental status examination, the diagnostic impression was anxiety disorder versus PTSD.  

The Veteran submitted copies of two Army Form 4856 (Developmental Counseling Form) which are signed by a Sergeant [redacted], his squad leader while in Egypt.  The forms indicate that the Veteran was attached to the 608th Ordnance Mnt. Company.  On the Form, completed in October 2001, the Veteran was given a 97 out of 100 rating of "outstanding."  That form noted that the Veteran's unit was serving in Egypt.  Sgt. [redacted] wrote "you are doing outstanding overall.  Stay motivated and keep up the outstanding work."  On a subsequent form dated in November 2001, Sgt. [redacted] rated the Veteran 100/100 and circled "outstanding."  He wrote "maintain what you are doing on the checkpoint."  The Veteran related that he served on a checkpoint at Mubarak military city with Egyptian soldiers.  

Received in March 2009 were several photographs which show a Sgt. [redacted], [redacted], Sgt. [redacted], Sgt. [redacted], and the Veteran in Mubarak Military City, Egypt in 2001.  

Of record is a Social Security Disability determination and transmittal form, dated in April 2009, indicating that he became disabled due to anxiety disorders and substance dependence disorder.  

The Veteran was afforded a VA examination in May 2009.  The Veteran reported that he began receiving outpatient treatment at VA in 2007; he stated that he has been treated for depression, insomnia, anxiety, PTSD and alcohol abuse.  It was noted that the Veteran had had treatment at the Louisville VAMC where he was diagnosed with PTSD.  The examiner noted that the Veteran's initial examination for PTSD appeared to have hinged on his DD Form 214, which was obviously and evidently incomplete.  The examiner noted that the Veteran has submitted new information that substantially supports his claim to have had military service in Egypt and Afghanistan.  The examiner stated that, at this point, the Veteran had produced credible evidence that supported his claim of PTSD due to traumatic experiences in Egypt and Afghanistan.  At this point, his file shows that he was in both countries during his regular Army career; however, the evidence produced does not clearly prove he experienced traumas, only that he was in Egypt and Afghanistan where he could have experienced traumas.  Therefore, the examiner stated that it was his opinion that the new evidence strongly supports the Veteran's claim for PTSD.  The examiner noted that the Veteran's symptoms of PTSD are severe both in self-report and in psychological tests.  The examiner explained, if the stressors are verified, he would recommend that the Veteran be diagnosed with PTSD, major depressive disorder, recurrent, severe without psychotic features, and polysubstance dependence.  The pertinent diagnosis was anxiety disorder NOS versus PTSD.  The examiner stated that, if the stressors in Egypt and Afghanistan are verified by records researchers, it was his opinion that the Veteran will benefit from and should receive treatment for PTSD, depression, and alcohol and substance dependence.  

Received in March 2010 was a copy of DA Form 638, dated April 1, 2002, which is from CDR, 68th Ordinance Company, Fort Benning, Georgia; the individual recommending the Veteran was Sgt. [redacted], his squad leader.  Sgt. [redacted] indicated that the Veteran was being recommended for "ARCOM" because of the following achievements.  One achievement was listed as "demonstrated outstanding duty performance while deployed to Egypt in support of Operation Bright Star.  While there, SPC [redacted] ran a military checkpoint with the Egyptian military.  He received a coin for his efforts.  SPC [redacted] also deployed after Operation Bright Star to Afghanistan as part of a security detail.  

Received in June 2010 were VA progress notes dated from August 2009 to May 2010, which show that the Veteran continued to receive clinical attention and treatment for a psychiatric disorder, variously diagnosed.  In March 2010, the Veteran underwent a suicide risk assessment; he was determined to be at a high risk for suicide.  Of record is a VA progress note, dated June 9, 2010, indicating that the VAMC received a call from an operator who had a woman on the line calling about the Veteran whom she believed to be suicidal.  

Received in August 2010 was a copy of a letter from the Veteran to his mother, dated September 3, 2001, wherein he informed his mother that they had finally made it to Egypt after a very long and boring flight.  He noted that he would keep a journal of his time in Egypt.  On October 8, 2001, the Veteran noted in his journal that he had been working at the checkpoint "here" lately doing mostly day shifts.  He stated that he works with two Egyptian soldiers and a different soldier from another battalion each day.  He stated that it had been very stressful checking the cars and trucks for identification and checking the trucks and under the cars with mirrors for anything that looked out of the ordinary.  On October 23, 2001, the Veteran described an incident that occurred between two Egyptian soldiers.  He noted that an argument arose between the two soldiers when one of them suddenly turned the AK47 on him; luckily, the soldier turned and ran away from the checkpoint.  The Veteran reported how scared he still was about the incident.  

Received in August 2010 were VA progress notes dated from June 2010 to August 2010, reflecting ongoing clinical evaluation and treatment for a psychiatric disorder.  An August 2010 VA progress note indicates that the Veteran was brought in by police reporting that he was sitting under a tree in the road side with his truck and they found a gun along with his clothes.  The police suspected that the Veteran was intoxicated with alcohol and had symptoms of depression and thoughts of suicide, so they brought him to a private hospital and he was later transferred to the VAMC.  The assessment was alcohol dependence/intoxication, PTSD, depression NOS, and polysubstance abuse.  

On August 30, 2010, the Veteran was admitted to the residential PTSD program; he was discharged on September 23, 2010.  The discharge diagnoses were PTSD, major depressive disorder, recurrent; and alcohol dependence in early full remission and nicotine dependence.  The records indicate that the Veteran died in December 2010.  

At her personal hearing in April 2012, the appellant maintained that the Veteran should have been service connected for PTSD based on his traumatic experiences while stationed in Egypt.  The appellant argued that, while the Veteran's DD Form 214 did not reflect any periods of deployment, the other evidence of record clearly documented that the Veteran was deployed to Egypt in support of Operation Bright Star, and he was subsequently deployed to Afghanistan.  The appellant noted that the Veteran's journal describes in great detail his presence at a checkpoint in Egypt and a dispute that erupted between two Egyptian guards leading to one briefly turning an automatic weapon on the Veteran.  The appellant reported that the Veteran was full of life and had goals; he looked forward to being in the military.  She noted that, after service, he began drinking and exhibiting bizarre behavior; she stated that he seemed to have had a lot of pent up anger.  The appellant indicated that the Veteran finally sought treatment at the VA and they discovered that he was suffering from PTSD.  The appellant reported that she had paid the Veteran's final expenses.  

Analysis

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that effective July 13, 2010, VA amended its regulations governing entitlement to service connection for PTSD.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f) (3), and moves 3.304(f) (3) and (4) to 3.304(f) (4) and (5)).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD. See 75 Fed. Reg. 39843 -52 (July 13, 2010).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  § 3.304(f) (3).  

In summary, service connection for PTSD can now be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified in the regulation); (2) an in-service stressor (satisfactorily established by lay evidence) that is consistent with the places, types, and circumstances of service, and has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychologist, or one contracted by VA.  § 3.304(f) (3).  

Each disabling condition . . . for which a veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  See 38 C.F.R. § 3.303(a) (2011).  VA adjudicators, not examining psychiatrists and psychologists, will decide whether the claimed stressor is consistent with the veteran's service.  

After review of the evidentiary records, the Board finds that the criteria to establish entitlement to service connection for PTSD have been met.  Specifically, the May 2009 VA examination was conducted by a VA psychologist who provided a diagnosis of PTSD, and attributed the Veteran's PTSD symptoms to an in-service stressor that involved the Veteran's fear of hostile military activity.  (See May 2009 VA examination which reflects that the in-service stressor was based on an incident where an Egyptian soldier pointed an AK47 in the Veteran's face while service at a checkpoint in Egypt.  The Veteran reported that he was scared to death and felt that he would surely die.)  The examiner noted that the Veteran's initial examination for PTSD appeared to have hinged on his DD Form 214 which is obviously and evidently incomplete.  The examiner noted that the Veteran has submitted new information that substantially supports his claim to have military service in Egypt and in Afghanistan.  The examiner stated that, at this point, the Veteran has produced credible evidence which lends strong support for his claim of PTSD due to traumatic experiences in Egypt and Afghanistan.  In summary, the Veteran has a current diagnosis of PTSD rendered by a VA psychologist, and his PTSD symptoms have been related by the psychologist to an in-service stressor which involved the Veteran's fear of hostile military activity.  75 Fed. Reg. 39843 -52 (July 13, 2010).  

The Board notes that questions have been raised regarding the Veteran's in-service stressor and whether it is consistent with the places, types, and circumstances of his service.  This is so because the record contains no documentation of his duty in Egypt or Afghanistan.  The Veteran's DD Form 214 does not reflect that he had any foreign or overseas service.  However, the records also suggest that the Veteran's DD Form 214 is incomplete.  Significantly, DA Form 638, completed by the Veteran's squad leader and supervisor, dated in April 2002, indicates that the Veteran "demonstrated outstanding duty performance while deployed to Egypt in support of operation Bright Star; while there, he ran a military checkpoint with the Egyptian military."  The form also noted that, after operation Bright Star, the Veteran was deployed to Afghanistan as part of a security detail.  In addition, the Veteran submitted a DD Form 215, issued in March 2010, showing that the Veteran was awarded the Army Commendation Medal, Army Achievement Medal, the Parachutist Badge, and the National Defense Service Medal.  

Although there is no suggestion in the official records that the Veteran ever served in Egypt and Afghanistan, he is competent to say that he did, and his statements have been corroborated.  While silent, the available record does not directly contradict the Veteran's assertion that he was in fact in Egypt and Afghanistan.  In fact, in response to a request for correction of his DD Form 214, in January 2010, the Army Board for Correction of Military Records stated that "there is no indication in the applicant's records of the exact date of his deployment/service in Egypt or in Afghanistan."  Therefore, while they were unable to verify the exact dates of his deployment, they appeared to agree that he was in fact deployed to Egypt and Afghanistan.  

In any event, the Board finds that, with resolution of reasonable doubt resolved in the Veteran's favor, his in-service traumatic experience is consistent with the places and circumstances of his service.  His being in Egypt and Afghanistan is not unlikely.  Consequently, providing the Veteran with the benefit of the doubt, and given that the Veteran is competent to report that he went to Egypt, and that he submitted several lay statements from family members corroborating his service in Egypt, the Board finds that the circumstances of his service are likely consistent with his in-service stressor.  Based on the above analysis, service connection for PTSD is warranted.  

Accordingly, the Board finds that the final requirement for service connection for PTSD, sufficient evidence of the actual occurrence of one of the Veteran's reported stressors, is also reasonably satisfied.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Given the facts noted above, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f), are met.  


ORDER

Service connection for PTSD is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


